OVERTON, Justice.
We accepted for review Johnson v. State, 536 So.2d 270 (Fla. 3d DCA 1988), in which the Third District Court of Appeal reversed the trial court’s sentencing of Johnson “on the authority of Miles v. State, 536 So.2d 262 (Fla. 3d DCA 1988).” 536 So.2d at 270. We had previously accepted jurisdiction in Miles, and we approved the Third District’s decision in our opinion in State v. Miles, 558 So.2d 1001 (Fla.1990). The decision below is consistent with our decision in Miles, and there is no longer a basis for review in this Court. Accordingly, the petition for review is dismissed.
It is so ordered.
EHRLICH, C.J., and McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THIS COURT.